Citation Nr: 0005984	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-49 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In May 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.    


FINDINGS OF FACT

1.  The veteran was not involved in combat.

2.  The veteran has not provided a verifiable stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection of post-traumatic stress 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f)(1999); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The evidence necessary to establish the 
occurrence of a stressor during service to support the claim 
for post-traumatic stress disorder will vary depending on 
whether the veteran was "engaged in combat with enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1933).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat, the veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. §  3.304(d), (f).  

If it is determined, however, that veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other supportive evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder requires that 
such corroboration be found in the service medical records; 
rather, the VA must consider whether the veteran's account of 
his stressors is inconsistent with the available service 
records.  See Doran v. Brown, 6 Vet. App. 289 (1994).  

The Board observes that 38 C.F.R. § 3.304 recently was 
amended, during the course of this appeal.  For instance, 
deleted from 38 C.F.R. § 3.304(f) is language previously in 
the regulation that expressly recognized that if the claimed 
stressor was related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive of the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f)(1998); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
changes to the regulation, however, have no impact upon this 
case, and for purposes of this appeal are of no consequence.

The claims file contains several medical opinions that the 
veteran suffers from post-traumatic stress disorder, a number 
of which are associated with a history of stressful events 
reportedly experienced by the veteran while in Vietnam.  For 
instance, a June 1997 VA compensation and pension examination 
resulted in a diagnosis of post-traumatic stress disorder 
after the veteran referred to various events that he 
allegedly observed during service in Vietnam.  According to 
the veteran during that examination, he observed an 
individual identified as Private West hit by a truck, while 
incoming rounds came in; he witnessed the shooting of 
Vietcong; and he was subject to enemy fire.  

However, the veteran's claim must be denied because he has 
not presented a stressor that has been verified or that is 
subject to verification.  The veteran's DD-214 reflects that 
his military occupational specialty was a cook, and other 
personnel records reflect that he served in that capacity 
while stationed in Vietnam.  Personnel records, including the 
veteran's DD-214, do not show that he was awarded medals or 
awards for participation in combat.  The claims file, as 
such, does not contain objective evidence of combat.  

Other evidence associated with the claims file fails to 
corroborate the veteran's stressors or combat.  In a 
statement submitted in May 1994, the veteran indicated that 
upon arriving in Vietnam, he met individuals identified as 
"West," "Bogro," and "Dirty Red."  He stated that 
several weeks after they met, "West" was "hit by incoming 
and ran over" and that a week later "Bogro" and "Red" 
disappeared..  He also indicated that he was injured by the 
field range "which blew up in my face." He also stated that 
his roommate, identified as Sergeant Joseph L., was killed by 
an incoming round while in his bunk.  In a subsequent 
statement submitted in January 1994, the veteran had 
indicated that an explosion from a field range injured his 
left eye severely.  

In June 1994, the RO requested more specific stressor 
information, and, in a statement submitted in July 1994, the 
veteran indicated that "West" was a nickname utilized 
because the individual to whom it referred was from West 
Virginia and that the incident involving "West" occurred in 
Long Bin.  In a May 1997 statement, the veteran indicated 
that he did not know "West's" full name, but that he saw 
him killed in July 1968 at Long Bin and that the veteran 
sustained an injury to his left eye in January 1968.  He also 
indicated that his roommate, Joe Lecci, was wounded and that 
that the veteran "had a close call."  Apparently, however, 
a review of the Vietnam Veterans Memorial Directory of Names 
revealed that no Private West was killed in July 1968.  

A December 1997 statement received from the post-traumatic 
stress disorder clinic reflects that the veteran's stressors 
include having witnessed a buddy having his legs crushed by a 
truck, returning from the field to find a large hole in his 
cot from a mortar round that killed the man in the cot next 
to the veteran, and returning sniper fire only to discover 
that he had killed a Vietnamese boy.  Entries in treatment 
records also reflect vague references to stressful incidents 
in service.  A December 1996 entry makes reference to the 
killing of a Vietcong boy, and a November 1997 entry has a 
vague allusion to "atrocity type behavior".  

During a hearing held in February 1998, the veteran presented 
testimony concerning his alleged stressors.  He indicated 
that he witnessed an individual killed by "incoming" in 
July 1968.  Although the individual was referred to as West, 
the veteran did not know whether that was his name.  The 
veteran made a vague reference during that hearing to seeing 
a young Vietnamese boy.  He attempted to identify the 
individual whom he previously identified as having been 
killed by an incoming round while in his bunk and whom the 
veteran indicated was a sergeant and his roommate.  The 
veteran indicated that he was unable to spell the surname, 
although a copy of the transcript reflects two possible 
spellings.  

In response to a request by the Board in May 1998 for further 
development of the veteran's alleged stressor information, 
the RO in August 1998 requested morning reports for July and 
December 1998 in an effort to corroborate the veteran's 
claims that his roommate was injured in his bunk by an 
incoming round.  The RO also requested that U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
provide information corroborative of the veteran's claim that 
the incident occurred.  

A response received October 1998 from the National Personnel 
Records Center (NPRC) failed to yield morning reports 
corroborative of the alleged stressor involving the veteran's 
sergeant, identified by the veteran during his hearing as 
having been injured by an incoming mortar attack while in his 
bunk.  A response from USACRUR in January 1999 included unit 
histories with report of injuries to three men with minor 
wounds in May 1969.  That response also included casualty 
reports which failed to disclose any injury to the sergeant 
in question.  The RO also informed the veteran in April 1999 
in a Supplemental Statement of the Case that no pertinent 
records for any such individual had been found from a search 
of the VA computer benefits system.  

Service medical records do not document any injury to the 
veteran's left eye or any injuries due to combat.  The claims 
file as such fails to corroborate the veteran's claim that 
his left eye was injured while in combat.  The veteran has 
made a number of references to killing Vietnamese or killing 
a Vietnamese boy.  Notwithstanding solicitation by the RO of 
more specific information in this respect, the veteran's 
assertions have remained extremely vague and offer no basis 
for corroboration.  Although the veteran has alleged the 
death or disappearance of other friends or service members, 
the veteran has largely failed to identify any individuals in 
question except by nicknames or what he later characterized 
as nicknames.  Here, too, the veteran has not provided 
information with any degree of specificity that would make 
any genuine verification possible.  

The only possible exception is the veteran's claim that his 
sergeant, who was also his roommate, was killed by an 
incoming mortar while in his bunk.  The veteran, however, 
demonstrated poor recollection of the event during his 
hearing, being unable clearly to remember the individual's 
last name.  The RO, at the Board's, request, has attempted 
corroboration of the information provided by the veteran 
utilizing different spellings of the surname provided by the 
veteran.  However, all investigations have failed to provide 
any evidence that would tend to support the veteran's 
allegations in this respect.  

The veteran's allegations are scant in detail and where 
possible, attempts to corroborate the veteran's alleged 
stressors have been unsuccessful or contradictory, as was the 
veteran's claim that he his left eye was injured while he was 
in service.  The Board, therefore, must conclude that the 
veteran was not involved in combat with the enemy, and his 
claimed stressors either have not been verified or are not 
subject to verification.  

The Board observes that since the RO provided the veteran 
with a supplemental statement of the case in April 1999, 
additional evidence has been associated with the claims file 
which apparently was not addressed by the RO.  VA regulations 
provide that a supplemental statement will be furnished when 
additional pertinent evidence is received after the most 
recent supplemental statement of the case has been issued.  
38 C.F.R. § 19.31.  Evidence received since the RO provided 
the veteran a supplemental statement of the case in April 
1999 includes an August 1999 discharge report that documents 
a diagnosis of post-traumatic stress disorder.  Evidence also 
includes entries from counseling records.  The claims file 
already included ample evidence that the veteran has post-
traumatic stress disorder, and at issue in this case is 
whether the veteran's claimed stressors can be verified.  

Although an April 1999 entry in treatment records received 
since the most recent supplemental statement of the case 
alludes to a commander responsible for the deaths of many 
civilians, this information is extremely vague and appears to 
be another unsubstantiated reference to civilian atrocities 
which the veteran has previously articulated as stressors.  
In any event, the veteran cannot be said to have suffered 
prejudice from any failure on the part of the RO to issue 
another supplemental statement of the case addressing what is 
at most cumulative evidence.  Because the veteran has not 
presented a verified stressor, his claim must be denied.  


ORDER

A claim for service connection for post-traumatic stress 
disorder is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

